DETAILED ACTION
Claims 22-41 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Non-Final.
This action is responsive to the following communication: corresponding claims filed on 06-26-2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06-26-2019 and 01-16-2020 comply with the provisions of 37 CFR 1.97


Continuation Application
This application discloses and claims only subject matter disclosed in prior Application No. 15/261,293 filed September 09, 2016, and names an inventor or inventors named in the prior application.  Accordingly, this application constitutes a continuation claiming benefit of the filing date of September 09, 2016 which is acknowledged.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. under 35 U.S.C. 120 (continuation) is acknowledged. 
However, Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and/or 120 as follows: 

The disclosure of the prior-filed applications fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this instant application. In particular, the priority applications cited above does not disclose the following:
i) number of nonresponsive POE devices is at least equal to a predetermined number;
ii) wherein the predetermined number is greater than one.  
iii)  wherein the predetermined number is a percentage based on the total number of POE devices compared to the total number of nonresponsive POE devices.  
iii) wherein the total number of POE devices and the total number of nonresponsive POE devices is determined for each network switch.  

 Therefore, claims 22, 26-29, 32, 36-39 of the instant application are not entitled to the benefit of the filing date of the priority applications cited above, which means claims 22, 26-29, 32, 36-39 are only entitled to the benefit of the filing date of June 26, 2019.


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

For faster processing of Terminal Disclaimer the USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/ patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/ eTD-info-I.jsp.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Claim Analysis
Claims 22-41 of the instant application are rejected under the judicially created doctrine of nonstatutory double patenting over claims 1-18 of U.S. Patent No. 10,379,588 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent and Claim 22-41 of Application 16/453,577.
 Although the claims at issue are not identical, they are not patentably distinct from each other because as illustrated by the table below, each feature claimed is directly mapped and taught by the cited prior art that is commonly owned. For example, analysis of each of the claims represented below are directed to monitoring POE devices using a digital video recorder (DVR) through a network switch via application programming interface (API). Furthermore, these claims are further directed to detecting 
Claim 32 is directed to similar features recited in claim 22, thus the same rational already presented for claim 22 applies.

Instant Application 16/453,546
Patent No. 10,379,588
Application No 16/453,577
Claim 22
a) monitoring a plurality of POE devices with a digital video recorder (DVR) through a network switch with an application programming interface (API);

b) detecting with the DVR all nonresponsive POE devices connected to the network switch


c) automatically utilizing with the DVR to instruct the API of the network switch to power cycle the entire network switch when the number of nonresponsive POE devices is at least equal to a predetermined number.

a) a monitoring a plurality of POE devices with a digital video recorder (DVR) through a network switch with an application programming interface (API)

b) detecting with the DVR all nonresponsive POE devices connected to the network switch


c) automatically determining, with the DVR, the number of POE devices that are 
nonresponsive;  automatically utilizing the DVR to instruct the API of the network switch to power cycle the ports on the network switch corresponding to 
the nonresponsive POE devices when the number of nonresponsive POE devices; and

network switch to power cycle the entire network switch when the number of 
nonresponsive POE devices is at least equal to the predetermined number.

a) A method of power over Ethernet (POE) device control, the method comprising: modifying at least one digital video recorder (DVR) to control an application 






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-41 are rejected under 35 U.S.C. 103 as being unpatentable over are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0232764 of Galvin et al. in view of U.S. Publication No. 2004/0136388 of Schaff et al. and further view of U.S. Publication No. 2016/0072924 of Jaber et al.
As per claims 22, 32 Galvin et al. disclose a method of power over Ethernet (POE) device control, the method comprising: 
monitoring a plurality of POE devices ( IP enabled security device 1-8 ; Fig 2)  with a digital video recorder (DVR) (network video recorder; Fig 2) through a network switch (router 7/switch 45 illustrated by Fig 2 and Fig 3, respectively ) with an application programing interface (API)1; (inter alia: Each IP security camera and device typically requires a proprietary driver used for configuration and monitoring; ¶ 006, Fig 13 (step 126)
Galvin et al. does not distinctly disclose detecting non-responsive POE devices and in response power cycle the entire network switch when the number of nonresponsive POE devices is at least equal to a predetermined number.
Schaff et al. explicitly discloses detecting non-responsive POE devices and in response power cycle the entire network switch when the number of nonresponsive POE devices is at least equal to a predetermined number. In particular, Schaff discloses the following:
monitoring a plurality of POE devices ( IP Cameras)  with a digital video recorder (DVR) (network video recorder/server) through a network switch (router/access switch) with an application programing interface (API); (inter alia: software components such as software watchdog; ¶ 0058)
detecting with the DVR all nonresponsive POE devices connected to the network switch; and (inter alia: Schaff et al. states that “Several software watchdogs have been implemented to detect application lockup on the recorder” that responsible for detecting camera “hangs”; ¶ [0058] )
automatically 2utilizing with the DVR to instruct the network switch to power cycle the entire network switch when the number of nonresponsive POE devices is at least equal to a predetermined number. (inter alia; ¶ [0058] states that “if a camera hangs the system will turn it off-line temporarily and then retry it periodically to bring it "back to life” . Moreover, Schaff further states that “cycled power” may be done on any of  “remote network infrastructure” disclosed in Fig 1, and in particular at least one “switch, router, IP video servers and IP cameras”; claims 3-5) Therefore, for a PHOSITA, these teachings mean that  any of the POE devices disclosed in Figs 1/2 may have the power cycled, which similar to a number of POE devices. 

Galvin as modified does distinctly disclose where the claimed expression directed to “POE devices is at least equal to a predetermined number” is more narrowly construed as comprising power cycling as part of a group of POE devices.
However, Jaber et al. discloses that. In particular, Jaber discloses to power cycle the entire network switch of POE devices is at least equal to a predetermined number (inter alia: Figure 5 illustrates how a POE group and router group of devices can be monitored have the “power cycled” ¶ [0012, 0017, 0026]
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Galvin as modified and Jaber et al. because all references are in the same field of endeavor. Jaber’s teaching of power cycling groups of various devices would enhance Galvin's as modified system by cycling power to devices more quickly as part of a group during events, thus expediting these device to up and running state more quickly.  

As per claims 23, 33 Galvin as modified discloses wherein the plurality of POE devices and the DVR are wired or wirelessly connected to the network switch. (Galvin et al.; (network video recorder may be adapted to embed a layer-2, Ethernet switch which then communicates with and coordinates signals to the network interface ports as wired 
  
As per claims 24, 34 Galvin as modified discloses wherein the plurality of POE devices are internet protocol (IP) cameras. (Galvin; Figs 2-3),  (Schaff et al.; IP cameras; Fig 1)
As per claims 25, 35 Galvin as modified discloses wherein the plurality of POE devices are sensors.( Galvin; enabling/disabling of motion detection, and enabling/disabling event detection based on I/O contact closure events, motion detection events and audio events; ¶ 008) , (Schaff discloses IP Cameras for recording video, to a PHOSITA this means that cameras have lenses for sensing image)  
As per claims 26, 36 Galvin as modified discloses further comprising automatically utilizing the DVR to instruct the API of the network switch to power cycle the ports on the network switch corresponding to the nonresponsive POE devices when the number of nonresponsive POE devices is less than the predetermined number. (inter alia: Jaber et al.; Figure 5 illustrates how a POE group and router group of devices can be monitored have the “power cycled” ¶ [0012, 0017, 0026] For example, Fig 5 illustrates a group of total available ports where only the highlighted groups are being cycled with power which is less than the number of total ports.  In other words “grouping of ports across devices and/or creating schedules to power cycle the groups at specific dates and/or times” ¶ [0012]) , (inter alia; Schaff et al. ; ¶ [0058] states that “if a camera hangs the system will turn it off-line temporarily and then retry it periodically to bring it "back to life” . Moreover, Schaff further states that “cycled power” may be done on any s”; claims 3-5) Therefore, for a PHOSITA, these teachings mean that  any of the POE devices disclosed in Figs 1/2 may have the power cycled, which similar to a number of POE devices), (inter alia: Galvin;  Each IP security camera and device typically requires a proprietary driver used for configuration and monitoring; ¶ 006, Fig 13 (step 126)
As per claims 27, 37 Galvin as modified discloses wherein the predetermined number is greater than one.  (inter alia: Jaber et al.; Figure 5 illustrates how a POE group and router group of devices can be monitored have the “power cycled” ¶ [0012, 0017, 0026] For example, Fig 5 illustrates a group of total available ports where only the highlighted groups are being cycled with power which is less than the number of total ports.  In other words “grouping of ports across devices and/or creating schedules to power cycle the groups at specific dates and/or times” ¶ [0012]),  (inter alia; Schaff et al. ; ¶ [0058] states that “if a camera hangs the system will turn it off-line temporarily and then retry it periodically to bring it "back to life” . Moreover, Schaff further states that “cycled power” may be done on any of  “remote network infrastructure” disclosed in Fig 1, and in particular at least one “switch, router, IP video servers and IP cameras”; claims 3-5) Therefore, for a PHOSITA, these teachings mean that  any of the POE devices disclosed in Figs 1/2 may have the power cycled, which similar to a number of POE devices),
As per claims 28, 38 Galvin as modified discloses wherein the predetermined number is a percentage based on the total number of POE devices compared to the total number of nonresponsive POE devices.  (inter alia: Jaber et al.; Figure 5 illustrates This means a ratio, thus a percentage of ports are power cycled whereas others are not.) ,  (inter alia; Schaff et al. ; ¶ [0058] states that “if a camera hangs the system will turn it off-line temporarily and then retry it periodically to bring it "back to life” . Moreover, Schaff further states that “cycled power” may be done on any of  “remote network infrastructure” disclosed in Fig 1, and in particular at least one “switch, router, IP video servers and IP cameras”; claims 3-5) Therefore, for a PHOSITA, these teaching means that POE devices that experience a hang would be cycled with power among the many POE device. Stated different, it is the ration of POE device power cycled due to hang over those that do not experience a hang ),
As per claims 29, 39 Galvin as modified discloses wherein the predetermined number is determined for each network switch, further wherein the total number of POE devices and the total number of nonresponsive POE devices is determined for each network switch. [Jaber et al. states that “the devices may include routers, access points, controllers, and power devices such as power distributions units (PDUs) and power-over-ethernet (PoE) switches.  Power devices generally have multiple ports that they may route power to.  Consequently, each port of the power device may be controlled in the virtualization.  In an exemplary embodiment, instead of power cycling an entire PDU, a user may choose to only power cycle one port of the PDU, thereby power cycling the device attached to that port.  Power cycling refers to the concept of turning power off and then back on to effectively reset, restart, or reboot a device.  Power multiple ports across multiple devices of different types.  In other embodiments, the user may choose to power cycle the device itself ¶ 0017. Power cycling a router group is further illustrated by Fig 5) 
As per claims 30, 40 Galvin as modified discloses further comprising notifying a remote user of the nonresponsive POE device, wherein the notification is sent through a wide area network (WAN3) from the DVR to the remote user.  (inter alia: Galvin et al. For example, when a camera detects motion, an event notification is sent via TCP/IP to the Event Manager.  In another example, when a camera detects a tampering event, such as blocking the view of the camera, smashing the camera, or breaking the lens of the camera off, an event notification is sent via TCP/IP to the Event Manager.  The Event Manager processes the event according to configurable user instructions.  Motion events trigger video recording by default. ¶ [0111-0112, 0173, 0196, 0205, 0219, 0228],),  ([0010] Schaff et al.”The present invention is a Network Video Server (NVS) that communicates with networked devices and cameras that are physically wired, or wirelessly connected to a network infrastructure (backbone).  Video output, recorded 
output and system control is made available through standard WEB browser interfaces that can be connected to the local LAN, or on any remote leg of a WAN to which the server is attached.  To accommodate this functionality, the server includes the following software components: an embedded web server (WANconnectivity), an embedded enterprise class database server (system management), an embedded dynamic IP istributed across a LAN/WAN network where it is most appropriate.  Additionally this networked solution must simplify or eliminate the traditional complexities normally associated with networked systems, 
enabling a novice to install, administer and maintain.¶ 009) (Jaber et al.;   If the firmware on the virtualized device 135 is outdated, the patroller 120 may send a request to the cloud server 115 to obtain the latest firmware, and the user may be notified through the client 105 of the availability of new firmware; 0036, 0043)

As per claims 31, 41 Galvin as modified discloses further comprising notifying the remote user when the DVR instructs the API of the network switch to automatically power cycle the nonresponsive POE device or network switch.  (inter alia: Galvin et al. For example, when a camera detects motion, an event notification is sent via TCP/IP to the Event Manager.  In another example, when a camera detects a tampering event, such as blocking the view of the camera, smashing the camera, or breaking the lens of the camera off, an event notification is sent via TCP/IP to the Event Manager.  The Event Manager processes the event according to configurable user instructions.  Motion events trigger video recording by default. ¶ [0111-0112, 0173, 0196, 0205, 0219, 0228],),  ([0010] Schaff et al.”The present invention is a Network Video Server (NVS) that communicates with networked devices and cameras that are physically wired, or wirelessly connected to a network infrastructure (backbone).  Video output, recorded 
istributed across a LAN/WAN network where it is most appropriate.  Additionally this networked solution must simplify or eliminate the traditional complexities normally associated with networked systems, 
enabling a novice to install, administer and maintain.¶ 009) (Jaber et al.;   If the firmware on the virtualized device 135 is outdated, the patroller 120 may send a request to the cloud server 115 to obtain the latest firmware, and the user may be notified through the client 105 of the availability of new firmware; 0036, 0043)

Conclusion

With respect to any newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See MPEP §714.02 and § 2163.06. For example, when responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        




Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov




	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 API interface; ¶ 0118
        2 The process of detecting hangs and solving it by power cycling is performed by a watchdog software, thus non-human intervention, which means build in into the system and automatic.
        3 Galvin discloses “A set of IP cameras are connected in a LAN to a network video 
        recorder further connected by LAN or WAN to a set of client stations” [abstract]